                                                                         • 1_10C Ho
                                                                         •
           APPEAL TO THE SEVENTH CIRCUIT FEDERAL .1                        --P/ r il ED
                      APPELLATE COURT               I9JLJ ir, 1(:
                                                                  &3
                           FROM                      =
      THE UNITED STATES DISTRICT COURT FOR THE WESTal3' 1
                   DISTRICT OF WISCONSIN               •0-

Demetrius Blankenship,                    Case Number 17 CV 847jdp

             PlaindrAppellant,         Judge, James D. Peterson Presiding

vs.

American Phoenix

           Defendant/Appellee,

                          NOTICE OF APPEAL
      Plaintiff/Appellant Demetrius Blankenship appeals the June 12"',

2019, "Order granting Defendant Appellee American Phoenix, 800

Wisconsin Street Eau Claire, Wisconsin 54703(715/831/0966] Motion for

Summary Judgment and Judgment of Foreclosure and Sale.

Blankenship seeks a reversal or remand with instructions. This is a case

sounding in allegations of a violation of Tide VII Civil Rights Act of 1964.


Plaintiff Appellant Demetrius Blankenship
2908 Elmer Court #29
Fall Creek, Wisconsin 54742
773/596/3913 Telephone
demetriusblankenshiptlAgmail.com
Attorney: Pro Se Litigant
Defendant Appellee American Phoenix

    Appellee '& Attorney Tony McGrath
    Counsel for American Phoenix
    1 South Pinckney Street, Suite 930
    Madison, Wisconsin 53703
    608/729/5598 Main
    608/807/5277 Direct
    608/395/8152 Mobile
    Tom McGrathWacksonlewis.corn


Respec fully Submitted,

  yroVP1
Demetrius Blankensbjp
2908 Elmer Court #29
Fall Creek, Wisconsin 54742
773/596/3913 Telephone
demetriusblankenship11(&gmail.corn




                                  -2-
